Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 30, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147945(28)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147945
                                                                    COA: 315858
                                                                    Isabella CC: 2012-000354-FH
  TYREE ROBERT ROSS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 30, 2014
         d0519
                                                                               Clerk